 
Exhibit 10.1
 
RESERVE EQUITY FINANCING AGREEMENT
 
THIS AGREEMENT dated as of the 13th day of December 2010 (the “Agreement”)
between AGS Capital Group, LLC (the “Investor”), and Bloggerwave, Inc. the
“Company”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Five Million Dollars ($5,000,000) of the Company’s fully registered, freely
tradable common stock (the “Common Stock”),; and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I.
Certain Definitions
 
Section 1.1. “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.
 
Section 1.2. “Advance Date” shall mean the fourth Trading Day after expiration
of the applicable Pricing Period for each Advance.
 
Section 1.3. “Advance Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor. An
Advance Notice cannot be sent if a prior Advance has not yet been completed.
 
Section 1.4 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.2(b) of this Agreement) to the Investor an Advance
Notice. No Advance Notice Date shall be less than five (5) Trading Days after
the prior Advance Notice Date.
 
         Section 1.5 “Average Daily Trading Volume” means the average trading
volume of the ten (10) Trading Days prior to the date of delivery of the Advance
Notice that results from excluding the three (3) highest trading volume days and
three (3) lowest trading volume Trading Days during such ten (10) Trading Day
period.
 
Section 1.6. “Bid Price” shall mean, on any date, the closing bid price (as
reported by Bloomberg L.P. or other comparable reporting service) of the Common
Stock on the Principal Market or if the Common Stock is not traded on a
Principal Market, the highest reported bid price for the Common Stock, as
furnished by the Financial Industry Regulatory Authority.
 
Section 1.7. “Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to Section 2.3.
 
Section 1.8. “Commitment Amount” shall mean the aggregate amount of up to Five
Million Dollars ($5,000,000) which the Investor has agreed to provide to the
Company in order to purchase the Company’s Common Stock pursuant to the terms
and conditions of this Agreement.
 
Section 1.9. “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.2.
 

--------------------------------------------------------------------------------


 
Section 1.10. “Common Stock” shall mean the Company’s freely tradable, fully
registered and unencumbered common stock.
 
Section 1.11. “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.2.
 
Section 1.12. “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
 
Section 1.13. “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the
Registrable Securities as set forth in Section 7.2(a).
 
Section 1.14. Intentionally Omitted.
 
Section 1.15. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
Section 1.16. “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of the
Agreement, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under the Agreement.
 
Section 1.17. “Market Price” shall mean the lowest closing bid price of the
Company’s Common Stock during the Pricing Period.
 
             Section 1.18. “Maximum Advance Amount” shall be equal to
$5,000,000.
 
Section 1.19. “FINRA” shall mean the Financial Industry Regulatory Authority.
 
Section 1.20. “Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.
 
Section 1.21. “Pricing Period” shall mean the five (5) consecutive Trading Days
after the day the Stock which has been advanced by the Company has been cleared
at Investor’s brokerage account.
 
Section 1.22. “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the American Stock Exchange,
the OTC Bulletin Board, or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.
 
Section 1.23. “Purchase Price” shall mean eighty seven percent (87%) of the
Market Price during the Pricing Period.
 
Section 1.24. “Registrable Securities” shall mean the shares of Common Stock to
be issued hereunder (i) in respect of which the Registration Statement has not
been declared effective by the SEC, (ii) which have not been sold under
circumstances meeting all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) or
(iii) which have not been otherwise transferred to a holder who may trade such
shares without restriction under the Securities Act, and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend.
 
Section 1.25. “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.
 
Section 1.26. “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 (if use of such form is then available to the Company
pursuant to the rules of the SEC and, if not, on such other form promulgated by
the SEC for which the Company then qualifies and which counsel for the Company
shall deem appropriate, and which form shall be available for the resale of the
Registrable Securities to be registered thereunder in accordance with the
provisions of this Agreement and the Registration Rights Agreement, and in
accordance with the intended method of distribution of such securities), for the
registration of the resale by the Investor of the Registrable Securities under
the Securities Act.
 

--------------------------------------------------------------------------------


 
Section 1.27. “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
 
Section 1.28. “SEC” shall mean the United States Securities and Exchange
Commission.
 
Section 1.29. “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
 
 Section 1.30 “Trading Cushion” Unless the parties agree in writing otherwise,
there shall be a minimum of three (3) Trading Days between the expiration of any
Pricing Period and the beginning of the next succeeding Pricing Period.
 
Section 1.31. “Trading Day” shall mean any day during which the New York Stock
Exchange shall be open for business.
 
Section 1.32. “VWAP” means, as of any date, the daily dollar volume-weighted
average price for such security as reported by Bloomberg, LP through its
“Historical Price Table Screen (HP)” with Market: Weighted Ave function selected
(or comparable financial news service (U.S market only), or, if no dollar
volume-weighted average price is reported for such security by Bloomberg, LP (or
comparable financial news service (U.S market only), the average of the highest
closing bid price and the lowest closing ask price of any of the market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC.
 
ARTICLE II.
Advances
Section 2.1. Advances”
 
Subject to the terms and conditions of this Agreement (including, without
limitation, the provisions of Article VII hereof), the Company, at its sole and
exclusive option, may issue and sell to the Investor, and the Investor shall
purchase from the Company, shares of the Common Stock by the delivery, in the
Company’s sole discretion, of Advance Notices. The aggregate maximum amount of
all Advances that the Investor shall be obligated to make under this Agreement
shall not exceed the Commitment Amount.  The Company shall send an Advance
Notice to Investor at least once every month equaling the Maximum Advance
Amount.
 
Section 2.2. Mechanics.
 
(a)   Advance Notice. At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Article VII;
provided, however, that (i) the amount for each Advance in the Advance Notice
shall not be more than the Maximum Advance Amount, (ii) the aggregate amount of
the Advances pursuant to this Agreement shall not exceed the Commitment Amount,
(iii) in no event shall the number of shares of Common Stock issuable to the
Investor pursuant to an Advance cause the aggregate number of shares of Common
Stock beneficially owned (as calculated pursuant to Section 13(d) of the
Exchange Act) by the Investor and its affiliates to equal or exceed five percent
of the then outstanding Common Stock (the “Ownership Limitation”) (as of the
date of this Agreement, Investor and its affiliates held 0% of the outstanding
Common Stock), (iv) under no circumstances shall the aggregate offering price or
number of Shares, as the case may be, exceed the aggregate offering price or
number of Shares available for issuance under the Registration Statement (the
“Registration Limitation”) and (iv) the Common Stock must be DWAC eligible and
sent to Investor in electronic form, instead of certificate form.  There shall
be a minimum of five Trading Days between each Advance Notice Date. 
Notwithstanding any other provision in this Agreement, the Company acknowledges
and agrees that upon receipt of an Advance Notice, the Investor may sell shares
that it is unconditionally obligated to purchase under such Advance Notice prior
to taking possession of such shares.
 
(b)    Date of Delivery of Advance Notice. An Advance Notice shall be deemed
delivered on (i) the Trading Day it is received by email (to the address set
forth in Section 11.1 herein) by the Investor if such notice is received prior
to 5:00 pm Eastern Time, or (ii) the immediately succeeding Trading Day if it is
received by email after 5:00 pm Eastern Time on a Trading Day or at any time on
a day which is not a Trading Day. No Advance Notice may be deemed delivered on a
day that is not a Trading Day. The Company acknowledges and agrees that the
Investor shall be entitled to treat any email it receives from officers whose
email addresses are identified by the Company purporting to be an Advance Notice
as a duly executed and authorized Advance Notice from the Company.
 

--------------------------------------------------------------------------------


 
Section 2.3. Closings.
 
(a)       On the day of the Advance Notice, the Company shall deliver to the
Investor in electronic form, such number of shares of the DWAC eligible Common
Stock registered in the name of the Investor as shall equal the number of shares
specified in the Advance Notice. On the later of the Advance Date or one Trading
Day following receipt of the shares of Common Stock corresponding to the Advance
Notice, the Investor shall deliver to the Company the amount of the Advance by
wire transfer of immediately available funds. On or prior to the Advance Date,
each of the Company and the Investor shall deliver to the other all documents,
instruments and writings required to be delivered by either of them pursuant to
Section 2.3(b) below in order to implement and effect the transactions
contemplated herein. To the extent the Company has not paid the fees, expenses,
and disbursements of the Investor in accordance with Section 12.4, the amount of
such fees, expenses, and disbursements may be deducted by the Investor (and
shall be paid to the relevant party) directly out of the proceeds of the Advance
with no reduction in the amount of shares of the Common Stock to be delivered on
such Advance Date.
 
 (b)    Obligations Upon Closing. The Investor agrees to advance the amount
corresponding to the Advance Notice to the Company upon completion of each of
the following conditions:
 
(i) The Company shall deliver to the Investor the shares of Common Stock
applicable to the Advance in accordance with Section 2.3(a). The certificates
evidencing such shares shall be free of restrictive legends.
 
(ii) The Registration Statement filed pursuant to the Registration Rights
Agreement shall be effective and available for the resale of all applicable
shares of Common Stock to be issued in connection with the Advance and
certificates evidencing such shares shall be free of restrictive legends;
 
(iii) the Company shall have obtained all material permits and qualifications
required by any applicable state for the offer and sale of the Registrable
Securities, or shall have the availability of exemptions therefrom. The sale and
issuance of the Registrable Securities shall be legally permitted by all laws
and regulations to which the Company is subject;
 
(iv) the Company shall have filed with the SEC in a timely manner all reports,
notices and other documents required of a “reporting company” under the Exchange
Act and applicable Commission regulations;
 
(v) the Company shall pay any unpaid fees as set forth in Section 12.4 below or
withhold such amounts as provided in Section 2.3;
 
(vi) the Company’s transfer agent shall be DWAC eligible.
 
(vii) the conditions in Section 7.2(a)(i) below are satisfied and provided the
Company is in compliance with its obligations in Section 2.3, the Investor shall
deliver to the Company the amount of the Advance specified in the Advance Notice
by wire transfer of funds.
 
Section 2.4. Lock Up Period. On the date hereof, the Company shall obtain from
each officer and director a lock-up agreement, as defined below, in the form
annexed hereto as Schedule 2.4. The Company shall cause its officers and
directors to refrain from selling Common Stock during each Pricing Period.
 
Section 2.5. Hardship. In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.3, the Company agrees that in addition
to and in no way limiting the rights and obligations set forth in Article V
hereto and in addition to any other remedy to which the Investor is entitled at
law or in equity, including, without limitation, specific performance, it will
hold the Investor harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and acknowledges that irreparable
damage would occur in the event of any such default.  It is accordingly agreed
that the Investor shall be entitled to an injunction or injunctions to prevent
such breaches of this Agreement and to specifically enforce, without the posting
of a bond or other security, the terms and provisions of this Agreement.
 

--------------------------------------------------------------------------------


 
Section 2.6. Removal of Restricted Legends. If the Company is fully reporting
six months after the issuance of any restricted stock to Investor, and fails to
remove the restricted legend from the Investor’s stock certificate three days
after the Investor’s request to remove such restricted legend, then the Company
shall pay the Investor USD1,000.00 for each day the company fails to remove such
restricted legend.  Company covenants that there shall be no justifiable reason
not to remove the restricted legend from the stock certificates and in the event
that Company attempts to offer such justification, the Company shall pay the
Investor USD$2,000.00 for each day the company fails to remove such restricted
legend.
 
Section 2.7      Increase in Commitment Amount.  At any time prior to the one
year anniversary of the Effective Date (the “Commitment Increase Date”) the
Company may notify the Investor in writing that it wishes to increase the
Commitment Amount (provided that the Company has the ability to register the
additional Commitment Amount on the Registration Statement) effective upon the
Commitment Increase Date and the Commitment Amount shall automatically be deemed
increased.
 
Section 2.8       Intentionally Deleted.
 
Section 2.9     Reimbursement.    If (I) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by any shareholder
of the Company, in connection with or as a result of the consummation of the
transactions contemplated by the Reserve Equity Financing, or if the Investor is
impleaded in any such action, proceeding or investigation by any person (other
than as a result of a breach of the Investor’s representations and warranties
set forth in this Agreement); or (II) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by the SEC against
or involving the Company or in connection with or as a result of the
consummation of the transactions contemplated by the Reserve Equity Financing
(other than as a result of a breach of the Investor’s representations and
warranties set forth in this Agreement), or if this Investor is impleaded in any
such action, proceeding or investigation by any person, then in any such case,
the Company will reimburse the Investor for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith, as such expenses are incurred. In addition, other than
with respect to any matter in which the Investor is a named party, the Company
will pay to the Investor the charges, as reasonably determined by the Investor,
for the time of any officers or employees of the Investor devoted to appearing
and preparing to appear as witnesses, assisting in preparation for hearings,
trials or pretrial matters, or otherwise with respect to inquiries, hearing,
trials, and other proceedings relating to the subject matter of this Agreement.
The reimbursement obligations of the Company under this section shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any affiliates of the Investor that are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees, attorneys, accountants, auditors and controlling
persons (if any), as the case may be, of Investor and any such affiliate, and
shall be binding upon and inure to the benefit of any successors of the Company,
the Investor and any such affiliate and any such person.


ARTICLE III.
Representations of Investor
 
Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:
 
Section 3.1. Organization and Authorization. The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments
(including, without limitations, the Registration Rights Agreement), on behalf
of the Investor. This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.
 

--------------------------------------------------------------------------------


 
Section 3.2. Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.
 
Section 3.3. No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.4. Intentionally Omitted.
 
Section 3.5. Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Investor to obtain
information from the Company in order to evaluate the merits and risks of this
investment.
 
Section 3.6. Receipt of Documents. The Investor has received and read in their
entirety: (i) this Agreement and the Exhibits annexed hereto; (ii) all due
diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-Q for the period ended June 30, 2009 and other SEC filings ;
and (iv) answers to all questions the Investor submitted to the Company
regarding an investment in the Company; and the Investor has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.
 
Section 3.7. Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).
 
Section 3.8. Trading Activities. The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Company’s Common Stock is listed or
traded.  Investor makes no representations or covenants that it will not engage
in trading in the securities of the Company, other than the Investor will not
engage in any Short Sales of the Company's common stock at any time during the
Agreement. The Company acknowledges and agrees that upon receipt of an Advance
Notice the Investor has the right to sell the shares to be purchased by the
Investor pursuant to the Advance Notice prior to taking possession of such
Shares.
 
ARTICLE IV.
Representations and Warranties of the Company
 
Except as stated below, on the disclosure schedules attached hereto the Company
hereby represents and warrants to, and covenants with, the Investor that the
following are true and correct as of the date hereof:
 

--------------------------------------------------------------------------------


 
Section 4.1. Organization and Qualification. The Company is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. Each of the Company and its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect on the Company and its subsidiaries taken as a whole.
 
Section 4.2. Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement, the Registration Rights Agreement and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, the Registration Rights Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Registration Rights Agreement and any related agreements have been duly executed
and delivered by the Company, (iv) this Agreement, the Registration Rights
Agreement and assuming the execution and delivery thereof and acceptance by the
Investor and any related agreements constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.
 
Section 4.3. Capitalization. The authorized capital stock of the Company
consists of _________ shares of Common Stock, of which ____________ shares of
Common Stock are issued and outstanding, and _____________ shares of authorized
Preferred Stock, of which no shares are issued and outstanding  All of such
outstanding shares have been validly issued and are fully paid and
nonassessable. No shares of Common Stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company. Except as disclosed on Schedule 4.3, as of the date hereof, (i) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities (iii) there are no outstanding registration
statements; and (iv) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to the Registration
Rights Agreement), except pursuant to the terms of an agreement between the
Company and the Investor. There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein. The Company has furnished to the Investor true and correct copies of
the Company’s Certificate of Incorporation, as amended and as in effect on the
date hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as
in effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.
 
Section 4.4. No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected and which would cause a
Material Adverse Effect. Neither the Company nor its subsidiaries is in
violation of any term of or in default under its Articles of Incorporation or
By-laws or their organizational charter or by-laws, respectively, or any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its subsidiaries. The business of the Company and its subsidiaries is
not being conducted in violation of any material law, ordinance, regulation of
any governmental entity. Except as specifically contemplated by this Agreement
and as required under the Securities Act and any applicable state securities
laws, the Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the Registration Rights Agreement in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof. The Company and its subsidiaries are unaware of any fact or
circumstance which might give rise to any of the foregoing.
 

--------------------------------------------------------------------------------


 
Section 4.5. SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Securities Exchange Act for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits include therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”) on
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension. The
Company has delivered to the Investor or its representatives, or made available
through the SEC’s website at http://www.sec.gov., true and complete copies of
the SEC Documents. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). Such financial statements have been prepared in accordance with
generally accepted accounting principles. For preparation of the Company’s
financials after the date of this Agreement, they shall use the accounting and
audit services of Friedman LLP to ensure compliance with applicable accounting
requirements and the published rules and regulations of the SEC. No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made and
not misleading.
 
Section 4.6. No Misstatement or Omission.  Each part of the Registration
Statement, when such part became or becomes effective, and the Prospectus, on
the date of filing thereof with the SEC and at each Advance Notice Date and
Closing Date, conformed or will conform in all material respects with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder; each part of the Registration Statement, when such part became or
becomes effective, did not or will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and the Prospectus, on the date
of filing thereof with the SEC and at each Advance Notice Date and Share
Issuance Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; except
that the foregoing shall not apply to statements or omissions in any such
document made in reliance on information furnished in writing to the Company by
the Investor expressly stating that such information is intended for use in the
Registration Statement, the Prospectus, or any amendment or supplement thereto.
 
Section 4.7. No Default. The Company is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it is or its property is bound
and neither the execution, nor the delivery by the Company, nor the performance
by the Company of its obligations under this Agreement or any of the exhibits or
attachments hereto will conflict with or result in the breach or violation of
any of the terms or provisions of, or constitute a default or result in the
creation or imposition of any lien or charge on any assets or properties of the
Company under its Certificate of Incorporation, By-Laws, any material indenture,
mortgage, deed of trust or other material agreement applicable to the Company or
instrument to which the Company is a party or by which it is bound, or any
statute, or any decree, judgment, order, rules or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect on the Company’s business or financial condition.
 

--------------------------------------------------------------------------------


 
Section 4.8. Absence of Events of Default. No Event of Default, as defined in
the respective agreement to which the Company is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect on the Company’s business, properties, prospects,
financial condition or results of operations.
 
Section 4.9. Intellectual Property Rights. The Company and its subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.
 
Section 4.10. Employee Relations. Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened. None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.
 
Section 4.11. Environmental Laws. The Company and its subsidiaries are (i) in
compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval.
 
Section 4.12. Title. The Company has good and marketable title to its properties
and material assets owned by it, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than such as are not
material to the business of the Company. Any real property and facilities held
under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries.
 
 Section 4.13. Insurance. The Company and each of its subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged. Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.
 
Section 4.14. Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
 

--------------------------------------------------------------------------------


 
Section 4.15. Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and the rules and
regulations as promulgated by the SEC to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
Section 4.16. No Material Adverse Breaches, etc. Neither the Company nor any of
its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries. Except as set forth in the SEC Documents, neither the Company nor
any of its subsidiaries is in breach of any contract or agreement which breach,
in the judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect on the business, properties, operations, financial condition,
results of operations or prospects of the Company or its subsidiaries.
 
Section 4.17. Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would (i) have a Material Adverse Effect
on the transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) have a Material Adverse Effect on the business, operations, properties,
financial condition or results of operation of the Company and its subsidiaries
taken as a whole.
 
Section 4.18. Subsidiaries. The Company does not presently own or control,
directly or indirectly, any interest in any other corporation, partnership,
association or other business entity.
 
Section 4.19. Tax Status. The Company and each of its subsidiaries has made or
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
Section 4.20. Certain Transactions. None of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
Section 4.21. Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former shareholders
of the Company, underwriters, brokers, agents or other third parties.
 
Section 4.22. Use of Proceeds. The Company shall use the net proceeds from this
offering for working capital and other general corporate purposes including
paying relevant fees and commissions incurred from this transaction.
 
Section 4.23. Maintenance of Listing or Quotation on Principal Market. For so
long as any securities issuable hereunder held by the Investor remain
outstanding, the Company acknowledges, represents, warrants and agrees that it
will /maintain the listing or quotation, as applicable, of its Common Stock on
the Principal Market.
 

--------------------------------------------------------------------------------


 
Section 4.24. Opinion of Counsel. Investor shall receive an opinion letter from
counsel to the Company on the date hereof in the form attached hereto as Exhibit
C.
 
Section 4.25. Opinion of Counsel. The Company will obtain for the Investor, at
the Company’s expense, any and all opinions of counsel which may be reasonably
required in order to sell the securities issuable hereunder without restriction.
 
Section 4.26. Dilutive Effect. The Company understands and acknowledges that the
number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company's executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect on the shareholders of the
Company. The Board of Directors of the Company has concluded, in its good faith
business judgment, and with full understanding of the implications, that such
issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Agreement, its obligation to issue shares of Common Stock upon purchases
pursuant to this Agreement is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
shareholders of the Company.


Section 4.27. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Common Stock hereunder. The Company is aware and acknowledges that it may not be
able to request Advances under this Agreement if it cannot obtain an effective
Registration Statement or if any issuances of Common Stock pursuant to any
Advances would violate any rules of the Principal Market. The Company further is
aware and acknowledges that any fees paid pursuant to Section 12.4 hereunder or
shares issued pursuant to Section 12.4 hereunder shall be earned on the date
hereof and not refundable or returnable under any circumstances.
 
Section 4.28. No Legal Advice From the Investor. The Company acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors. The Company is relying solely on such counsel and advisors and
not on any statements or representations of the Investor or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.  The Company is not relying on any
representation except for the representations of the Investor contained in this
Agreement.
 
Section 4.29.  No Similar Transactions. The Company has not entered into any
transaction similar in nature to the one described in this Agreement.


Section 4.30   Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 

--------------------------------------------------------------------------------


 
Section 4.32 Other Transactions.  During the Term of the Reserve Equity
Financing, the Company will be prohibited from effecting or entering into (i) an
agreement to effect any financing involving the sale of debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock at a price that
is based upon and/or varies with the trading prices of Company’s Common Stock at
any time after the initial issuance of such securities or is subject to reset
upon the occurrence of specified or contingent events and (ii) any agreement,
including but not limited to an Equity Line of Credit, whereby the Issuer may
sell securities at a future determined price.


Section 4.33 Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
 Section 4.34      The Shares.  The Shares have been duly authorized and, when
issued, delivered and paid for pursuant to this Agreement, will be validly
issued and fully paid and non-assessable, free and clear of all encumbrances and
will be issued in compliance with all applicable United States federal and state
securities laws; the capital stock of the Company, including the Common Stock,
conforms in all material respects to the description thereof contained in the
Registration Statement and the Common Stock, including the Shares, will conform
to the description thereof contained in the Prospectus as amended or
supplemented.  Neither the stockholders of the Company, nor any other Person
have any preemptive rights or rights of first refusal with respect to the Shares
or other rights to purchase or receive any of the Shares or any other securities
or assets of the Company, and no Person has the right, contractual or otherwise,
to cause the Company to issue to it, or register pursuant to the Securities Act,
any shares of capital stock or other securities or assets of the Company upon
the issuance or sale of the Shares.  The Company is not obligated to offer the
Shares on a right of first refusal basis or otherwise to any third parties
including, but not limited to, current or former shareholders of the Company,
underwriters, brokers, agents or other third parties.
 
Section 4.35 Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by the Company, its agents or Subsidiaries, with
respect to the transactions contemplated by this Agreement, except as otherwise
disclosed in this Agreement.
 
Section 4.35 Blue Sky. The Company shall, at its sole cost and expense, on or
before each of the Closing Dates, take such action as the Company shall
reasonably determine is necessary to qualify the Securities for, or obtain
exemption for the Securities for, sale to the Investor at each of the Closings
pursuant to this Agreement under applicable securities or "Blue Sky" laws of
such states of the United States, as reasonably specified by the Investor, and
shall provide evidence of any such action so taken to the Investor on or prior
to the Closing Date.
 
Section 4.35 Reservation of Shares. The Company shall reserve two hundred and
fifty million shares of Stock for the issuance of the Securities to the Investor
as required hereunder. In the event that the Company determines that it does not
have a sufficient number of authorized shares of Common Stock to reserve and
keep available for issuance as described in this Section 5(F), the Company shall
use all commercially reasonable efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares.
 

--------------------------------------------------------------------------------


 
Section 4.36 Payment Set Aside. To the extent that the Company makes a payment
or payments to the Investor hereunder or under the Registration Rights Agreement
or the Investor enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.
 
ARTICLE V.
Indemnification
 
The Investor and the Company represent to the other the following with respect
to itself:
 
Section 5.1. Indemnification.
 
 (a)  In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
                  (b)  Contribution.  In the event that the indemnity provided
in Section 5.1 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company severally agrees to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending the
same) (collectively “Losses”) to which the Company may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand from transactions contemplated by this Agreement. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Investor severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Investor on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations.  Benefits
received by the Company shall be deemed to be equal to the total proceeds from
the offering (net of underwriting discounts and commissions but before deducting
expenses) received by it, and benefits received by the Investor shall be deemed
to be equal to the total discounts received by the Investor.  Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information provided by the Company
on the one hand or the Investor on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  The Company and the Investor agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above.  The aggregate amount of losses,
liabilities, claims, damages and expenses incurred by an indemnified party and
referred to above in this section shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.  Notwithstanding the provisions of this secton the
Investor shall not be required to contribute any amount in excess of the amount
by which the Purchase Price for Shares actually purchased pursuant to this
Agreement exceeds the amount of any damages which the Investor has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Article V, each person who controls the
Investor within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act and each director, officer, employee and agent of the Investor
shall have the same rights to contribution as the Investor, and each person who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this section.
 

--------------------------------------------------------------------------------


 
           (c)  The remedies provided for in this Article V are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified person at law or in equity.  The obligations of the parties to
indemnify or make contribution under this Article V shall survive termination.
 
Section 5.2  Notification of Claims for Indemnification. Each party entitled to
indemnification under this Article V (an “Indemnified Party”) shall, promptly
after the receipt of notice of the commencement of any claim against such
Indemnified Party in respect of which indemnity may be sought from the party
obligated to indemnify such Indemnified Party under this Article V (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article V or (b) under this Article V unless, and only to the extent that, such
failure results in the Indemnifying Party’s forfeiture of substantive rights or
defenses or the Indemnifying Party is prejudiced by such delay. The procedures
listed below shall govern the procedures for the handling of indemnification
claims.
 
(a)   Any claim for indemnification for Indemnified Liabilities that do not
result from a Third Party Claim as defined in the following paragraph, shall be
asserted by written notice given by the Indemnified Party to the Indemnifying
Party. Such Indemnifying Party shall have a period of thirty (30) days after the
receipt of such notice within which to respond thereto. If such Indemnifying
Party does not respond within such thirty (30) day period, such Indemnifying
Party shall be deemed to have refused to accept responsibility to make payment
as set forth in Section 5.1. If such Indemnifying Party does not respond within
such thirty (30) day period or rejects such claim in whole or in part, the
Indemnified Party shall be free to pursue such remedies as specified in this
Agreement.
 
(b)   If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.
 

--------------------------------------------------------------------------------



(c)   An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX. The Indemnifying Party agrees that it
shall not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if any Indemnified Party is a
party thereto or has been actually threatened to be made a party thereto) unless
such settlement, compromise or consent includes an unconditional release of such
Indemnified Party from all liability arising or that may arise out of such
claim. The Indemnifying Party shall not be liable for any settlement of any
claim effected against an Indemnified Party without the Indemnifying Party’s
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. The rights accorded to an Indemnified Party hereunder shall be in
addition to any rights that any Indemnified Party may have at common law, by
separate agreement or otherwise; provided, however, that notwithstanding the
foregoing or anything to the contrary contained in this Agreement, nothing in
this Article V shall restrict or limit any rights that any Indemnified Party may
have to seek equitable relief.
 
ARTICLE VI.
Covenants of the Company
 
Section 6.1. Registration Rights. The Company shall cause the Registration
Rights Agreement to remain in full force and effect and the Company shall comply
in all material respects with the terms thereof. During the Commitment Period,
the Company shall notify the Investor promptly if (i) the Registration Statement
shall cease to be effective under the Securities Act, (ii) the Common Stock
shall cease to be authorized for listing on the Principal Market, (iii) the
Common Stock ceases to be registered under Section 12(g) of the Exchange Act or
(iv) the Company fails to file in a timely manner all reports and other
documents required of it as a reporting company under the Exchange Act.
 
Section 6.2. Quotation of Common Stock. The Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market.
 
Section 6.3. Exchange Act Registration. The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.
 
Section 6.4. Transfer Agent Instructions. On the Advance Notice Date, the
Company shall deliver instructions to its transfer agent to issue shares of
Common Stock to the Investor free of restrictive legends on the Advance Notice
Date .
 
Section 6.5. Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
 

--------------------------------------------------------------------------------


 
 
Section 6.6. Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will immediately notify the Investor upon
its becoming aware of the occurrence of any of the following events in respect
of a registration statement or related prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the registration statement or related prospectus; (ii) the issuance by the SEC
or any other Federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus of any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the related prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus. The
Company shall not deliver to the Investor any Advance Notice during the
continuation of any of the foregoing events.
 
Section 6.7. Prohibited Transactions. During the term of this Agreement, the
Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld at the sole
discretion of the Investor. For the purposes of this Agreement, the term
“Prohibited Transaction” shall refer to the issuance by the Company of any
“future priced securities,” which shall mean the issuance of shares of Common
Stock or securities of any type whatsoever that are, or may become, convertible
or exchangeable into shares of Common Stock where the purchase, conversion or
exchange price for such Common Stock is determined using any floating discount
or other post-issuance adjustable discount to the market price of Common Stock,
including, without limitation, pursuant to any equity line financing that is
substantially similar to the financing provided for under this Agreement,
provided that any future issuance by the Company of (i) a convertible security
(“Convertible Security”) that (A) contains provisions that adjust the conversion
price of such Convertible Security in the event of stock splits, dividends,
distributions, reclassifications or similar events or pursuant to anti-dilution
provisions or (B) is issued in connection with the Company obtaining debt
financing for research and development purposes where the issuance of
Convertible Securities is conditioned upon the Company meeting certain defined
clinical milestones, (ii) securities in a registered direct public offering or
an unregistered private placement where the price per share of such securities
is fixed concurrently with the execution of definitive documentation relating to
the offering or placement, as applicable and (iii) securities issued in
connection with a secured debt financing, shall not be a Prohibited Transaction.
 
        Section 6.8. Consolidation; Merger. The Company shall not, at any time
after the delivery of an Advance Notice and before the Advance Date applicable
to such Advance Notice, effect any merger or consolidation of the Company with
or into, or a transfer of all or substantially all the assets of the Company to
another entity (a “Consolidation Event”) unless the resulting successor or
acquiring entity (if not the Company) assumes by written instrument the
obligation to deliver to the Investor such shares of stock and/or securities as
the Investor is entitled to receive pursuant to this Agreement.
 
Section 6.9. Issuance of the Company’s Common Stock. The sale of the shares of
Common Stock shall be made in accordance with the provisions and requirements of
Regulation D and any applicable state securities law.
 
Section 6.10. Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K, 8-K, etc) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants.  All press releases
referencing the Investor shall first be approved by Investor prior to release.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.11. Market Activities   The Company will not, directly or indirectly
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for or purchase the Common Stock, or pay anyone
any compensation for soliciting purchases of the Common Stock.
 
Section 6.12     Listing of Shares.  The Company will use commercially
reasonable efforts to cause the Shares to be listed on the Principal Market and
to qualify the Shares for sale under the securities laws of such jurisdictions
as the Investor designates; provided that the Company shall not be required in
connection therewith to qualify as a foreign corporation or to file a general
consent to service of process in any jurisdiction.
 
        Section 6.13     Comfort Letters.  At the reasonable request of the
Investor the Company will request that its independent accountants furnish to
the Investor a letter, in form and substance reasonably satisfactory to the
Investor, containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements of the Company dated the date of and provided within a reasonable
period of time after (i) the date hereof, (ii) the date the Registration
Statement or the Prospectus shall be amended (other than (1) in connection with
the filing of a prospectus supplement that contains solely the information
required (2) in connection with the filing of any report or other document under
Section 13, 14 or 15(d) of the Exchange Act by the Company or (3) by a
prospectus supplement relating to the offering of other securities (including,
without limitation, other shares of Common Stock)) and (iii) the date of filing
or amending each Annual Report on Form 10-K and Quarterly Report on Form 10-Q
for a period in which an Advance was delivered pursuant to this Agreement and
which are incorporated by reference in the Registration Statement.
 
ARTICLE VII.
Conditions for Advance and Conditions to Closing
 
Section 7.1. Conditions Precedent to the Obligations of the Company. The
obligation hereunder of the Company to issue and sell the shares of Common Stock
to the Investor incident to each Closing is subject to the satisfaction, or
waiver by the Investor in writing, at or before each such Closing, of each of
the conditions set forth below.
 
(a)   Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects.
 
(b)  Performance by the Investor. The Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Investor at or prior to such
Closing.
 
Section 7.2. Conditions Precedent to the Right of the Company to Deliver an
Advance Notice. The right of the Company to deliver an Advance Notice is subject
to the fulfillment by the Company, on such Advance Notice Date (a “Condition
Satisfaction Date”), of each of the following conditions, any of which may be
waived in writing by the Investor:
 
(a)  Registration of the Common Stock with the SEC. The Company shall have filed
with the SEC a Registration Statement with respect to the resale of the
Registrable Securities in accordance with and subject to the terms of the
Registration Rights Agreement. As set forth in the Registration Rights
Agreement, the Registration Statement shall have previously become effective and
shall remain effective on each Condition Satisfaction Date and (i) neither the
Company nor the Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to the Registration Statement or that
the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so (unless the SEC’s concerns have been addressed and the
Investor is reasonably satisfied that the SEC no longer is considering or
intends to take such action), and (ii) no other suspension of the use or
withdrawal of the effectiveness of the Registration Statement or related
prospectus shall exist. The Registration Statement must have been declared
effective by the SEC prior to the first Advance Notice Date.

 
 

--------------------------------------------------------------------------------

 
 
(b)  Authority. The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with the Registration Rights
Agreement for the offer and sale of the shares of Common Stock, or shall have
the availability of exemptions therefrom. The sale and issuance of the shares of
Common Stock shall be legally permitted by all laws and regulations to which the
Company is subject.
 
(c)  Fundamental Changes. There shall not exist any fundamental changes to the
information set forth in the Registration Statement which would require the
Company to file a post-effective amendment to the Registration Statement.
 
(d)  Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.
 
(e)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
or directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting  any of the transactions contemplated by
this Agreement.
 
(f)  No Suspension of Trading in or Delisting of Common Stock. The Common Stock
is trading on a Principal Market. The trading of the Common Stock is not
suspended by the SEC or the Principal Market. The issuance of shares of Common
Stock with respect to the applicable Closing will not violate the shareholder
approval requirements of the Principal Market. The Company shall not have
received any notice threatening the continued quotation of the Common Stock on
the Principal Market and the Company shall have no knowledge of any event which
would be more likely than not to have the effect of causing the Common Stock to
not be trading or quoted on a Principal Market.
 
               (g)  Maximum Advance Amount. The amount of an Advance
corresponding to the Advance Notice shall not exceed the Maximum Advance Amount.
If trading in the Company’s Common Stock is suspended for any reason during
trading hours on the Principal Market on any Trading Day during a Pricing Period
or for each day there is public holiday during the Pricing Period, the Advance
Amount in respect of such Pricing Period shall be reduced by one fifth of the
initial Advance Amount specified in the Advance Notice.  The Floor Price shall
be ninety eight percent of the average closing price of the Common Stock for the
ten Trading Days prior to the Advance Notice Date. If on any day during the
Pricing Period, the bid price of the Common Stock falls below the Floor Price,
the Maximum Advance Amount will be changed to fifty percent of the average daily
trading volume of the Common Stock for the ten days preceding the Advance Notice
Date. If any of the Company’s representations in this Agreement are false or if
the Common Stock’s bid price is less than ten cents, then no Advances shall be
permitted. Any portion of an Advance that would cause the Investor to exceed the
Ownership Limitation shall automatically be withdrawn. For the purposes of this
section, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act.
 
 (h)  No Knowledge. The Company has no knowledge of any event which would be
more likely than not to have the effect of causing such Registration Statement
to be suspended or otherwise ineffective at Closing.
 
(i)  Executed Advance Notice. The Investor shall have received the Advance
Notice executed by an officer of the Company and the representations contained
in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.
 
 
 

--------------------------------------------------------------------------------

 

                    (j)  Failure to Deliver Shares. Company understands that a
delay in the issuance of Common Stock could result in economic damage to the
Investor.  If the Company fails to cause the delivery of the Shares when due,
the Company shall pay to the Investor on demand in cash by wire transfer of
immediately available funds to an account designated by the Investor as
liquidated damages for such failure and not as a penalty, an amount equal to
five percent (5%) of the payment required to be paid by the Investor on such
Settlement Date (i.e., the Advance Amount) for the initial 30 days following
such date until the Shares have been delivered, and an additional 5% for each
additional 30-day period thereafter until the Shares have been delivered. If, by
the third (3rd) business day after the Closing Date, the Company fails to
deliver any portion of the shares of the Put to the Investor (the "Put Shares
Due") and the Investor purchases, in an open market transaction or otherwise,
shares of Common Stock necessary to make delivery of shares which would have
been delivered if the full amount of the shares to be delivered to the Investor
by the Company (the "Open Market Share Purchase") , then the Company shall pay
to the Investor, in addition to any other amounts due to Investor pursuant to
the Put, and not in lieu thereof, the Open Market Adjustment Amount (as defined
below).  The "Open Market Adjustment Amount" is the amount equal to the excess,
if any, of (x) the Investor's total purchase price (including brokerage
commissions, if any) for the Open Market Share Purchase minus (y) the net
proceeds (after brokerage commissions, if any) received by the Investor from the
sale of the Put Shares Due.  The Company shall pay the Open Market Adjustment
Amount to the Investor in immediately available funds within two (2) business
days of written demand by the Investor.  By way of illustration and not in
limitation of the foregoing, if the Investor purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000 to
cover an Open Market Purchase with respect to shares of Common Stock it sold for
net proceeds of $10,000, the Open Market Purchase Adjustment Amount which the
Company will be required to pay to the Investor will be $1,000.
 
                    (k) Fees Paid.  The Company has paid to investor all fees,
expenses and shares due under this Agreement.
 
        (l) No Material Notices. None of the following events shall have
occurred and be continuing:  (i) receipt by the Company of any request for
additional information from the SEC or any other federal or state governmental,
administrative or self regulatory authority during the period of effectiveness
of the Registration Statement, the response to which would require any
amendments or supplements to the Registration Statement  or Prospectus; (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; and (v) the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be required. There shall not exist any fundamental
changes to the information set forth in the Registration Statement which would
require the Company to file a post-effective amendment to the Registration
Statement.
 
ARTICLE VIII.
Due Diligence Review; Non-Disclosure of Non-Public Information
 
Section 8.1. Non-Disclosure of Non-Public Information.
 
 (a)  Subject to Section 6.6 and except as otherwise provided in this Agreement
or the Registration Rights Agreement, the Company covenants and agrees that it
has not in the past and will refrain in the future from disclosing, and shall
cause its officers, directors, employees and agents to refrain from disclosing,
any material non-public information to the Investor without also disseminating
such information to the public.
 
 
 

--------------------------------------------------------------------------------

 

(b) Nothing herein shall require the Company to disclose material, non-public
information to the Investor or its advisors or representatives, and the Company
represents that it does not disseminate material, non-public information to any
investors who purchase stock in the Company in a public offering, to money
managers or to securities analysts in violation of Regulation FD of the Exchange
Act, provided, however, that notwithstanding anything herein to the contrary,
the Company will, as hereinabove provided and subject to compliance with
Regulation FD, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting material, non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 8.1 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain material, non-public information
in the course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.
 
ARTICLE IX.
Choice of Law/Jurisdiction
 
     Section 9.  Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws. Any dispute arising out of or in
connection with this Agreement or otherwise relating to the parties relationship
shall be settled by litigation in the State of New York, City of New York. The
Company and the Investor further agree that no demand for punitive or exemplary
damages shall be made. No party to this Agreement will challenge the
jurisdiction or venue provisions as provided in this section.  
 
ARTICLE X.
Assignment; Termination
 
Section 10.1. Assignment. Neither this Agreement nor any rights or obligations
of the Company or the Investor hereunder may be assigned to any other Person.
 
Section 10.2. Termination.
 
 (a) Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 36-month anniversary of the Effective Date, or (ii) the date on
which the Investor shall have made payment of Advances pursuant to this
Agreement in the aggregate amount of the Commitment Amount.
 
        (b)  The Company may terminate this Agreement effective upon fifteen
Trading Days’ prior written notice to the Investor; provided that (i) there are
no Advances outstanding, and (ii) the Company has paid all amounts owed to the
Investor pursuant to this Agreement. This Agreement may be terminated at any
time by the mutual written consent of the parties, effective as of the date of
such mutual written consent unless otherwise provided in such written consent.
In the event of any termination of this Agreement by the Company hereunder, so
long as the Investor owns any shares of Common Stock issued hereunder, unless
all of such shares of Common Stock may be resold by the Investor without
registration and without any time, volume or manner of sale limitations pursuant
to Rule 144, the Company shall not (i) cancel the common stock issued to
Investor or suspend (except as provided for in the Registration Rights
Agreement) or  withdraw the Registration Statement or otherwise cause the
Registration Statement to become ineffective, or voluntarily delist the Common
Stock from, the Principal Market without listing the Common Stock on another
Principal Market. The Commitment Shares are non-refundable and shall survive
termination of this Agreement and shall not be cancelled by the Company.  If the
Company cancels the Commitment Shares, places a stop order with their transfer
agent, or prevents the Investor from selling the shares in any other manner, the
Company shall be subject to a daily fine of five thousand dollars until the
Investor is allowed to sell the Commitment Shares.

 
 

--------------------------------------------------------------------------------

 
 
(c) The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of fifty (50) Trading Days, during the Commitment Period, or (ii) the
Company shall at any time fail materially to comply with the requirements of
Article VI and such failure is not cured within thirty (30) days after receipt
of written notice from the Investor, provided, however, that this paragraph (c)
shall not apply to any period commencing upon the filing of a post-effective
amendment to such Registration Statement and ending upon the date on which such
post effective amendment is declared effective by the SEC.
 
(d) Nothing in this Section 10.2 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement. The indemnification
provisions contained in Sections 5.1 and 5.2 shall survive termination
hereunder.
 
ARTICLE XI.
Notices
 
Section 11.1. Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) three (3) days after being sent by U.S. certified
mail, return receipt requested, (iii) one (1) day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same or (iv) or upon confirmation of
receipt of email by the recipient emailing back the sender that they are in
receipt of the email. The addresses and emails for such communications shall be:
 
If to the Company, to:
 
Email: ust@bloggerwave.com or jwl@bloggerwave.com
     
With a copy to:
         
If to the Investor(s):
 
Email: asilberstein@agscapitalgroup.com
     

Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or email.
 
ARTICLE XII.
Miscellaneous
 
Section 12.1. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.
 
Section 12.2 Entire Agreement; Amendments. This Agreement and the Registration
Rights Agreement supersedes all other prior oral or written agreements between
the Investor, the Company, their affiliates and persons acting on their behalf
with respect to the matters discussed herein, and this Agreement, the
Registration Rights Agreement and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.  The provisions of this
agreement shall be construed in favor of the Investor.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.3. Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
 
Section 12.4. Fees and Expenses. Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby, except that the Company shall pay a Due Diligence Fee of
Twenty Thousand Dollars to Investor, $10,000 which has already been paid and an
additional $10,000 which shall be deducted from Advances.  Company shall issue
to Investor, free of charge, the Company’s common stock equal to five percent of
the Commitment Amount upon signing this Agreement (“Commitment Shares”). The
pricing for the Commitment Shares will be based off of the Purchase Price. The
Commitment Shares shall be included in the Registration Statement filed by the
Company with the SEC.
 
Section 12.5. Confidentiality. If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.
 
Section 12.6 Publicity. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
party with prior notice of such public statement. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of the Investor without the
prior consent of the Investor, except to the extent required by law. The
Investor acknowledges that this Agreement and all or part of the Reserve Equity
Financing Documents may be deemed to be "material contracts" as that term is
defined by Item 601(b)(10) of Regulation S-B, and that the Company may therefore
be required to file such documents as exhibits to reports or registration
statements filed under the 1933 Act or the 1934 Act.  The Investor further
agrees that the status of such documents and materials as material contracts
shall be determined solely by the Company, in consultation with its counsel.
 
       Section 12.7 Placement Agent. If so required by the SEC, the Company
agrees to pay a registered broker dealer, to act as placement agent, a
percentage of the Put Amount on each draw toward the fee.  The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other persons or entities for fees of a type contemplated in
this Section that may be due in connection with the transactions contemplated by
the Reserve Equity Financing Documents. The Company shall indemnify and hold
harmless the Investor, their employees, officers, directors, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney's fees) and
expenses incurred in respect of any such claimed or existing fees, as such fees
and expenses are incurred.
 
Section 12.8 No Third Party Beneficiaries. Notwithstanding anything contained in
this Agreement to the contrary, nothing in this Agreement, expressed or implied,
is intended to confer on any Person other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement, and
no Person that is not a party to this Agreement (including without limitation
any partner, member, shareholder, director, officer, employee or other
beneficial owner of any party hereto, in its own capacity as such or in bringing
a derivative action on behalf of a party hereto) shall have any standing as
third party beneficiary with respect to this Agreement or the transactions
contemplated hereby.
 

--------------------------------------------------------------------------------


 
Section 12.9 No Personal Liability of Directors, Officers, Owners, Etc.  No
director, officer, employee, incorporator, shareholder, managing member, member,
general partner, limited partner, principal or other agent of any of the
Investor or the Company shall have any liability for any obligations of the
Investor or the Company under this Agreement or for any claim based on, in
respect of, or by reason of, the respective obligations of the Investor or the
Company hereunder.  Each party hereto hereby waives and releases all such
liability.  This waiver and release is a material inducement to each party’s
entry into this Agreement.
 
Section 12.10. Delay.  The Investor shall not be obligated to perform and shall
not be deemed to be in default hereunder, if the performance of an obligation
required hereunder is prevented by the occurrence of any of the following, acts
of God, strikes, lock-outs, other industrial disturbances, acts of a public
enemy, war or war-like action (whether actual, impending or expected and whether
de jure or de facto), acts of terrorists, arrest or other restraint of
government (civil or military), blockades, insurrections, riots, epidemics,
landslides, lightning, earthquakes, fires, hurricanes, storms, floods, washouts,
sink holes, civil disturbances, explosions, breakage or accident to equipment or
machinery, confiscation or seizure by any government or public authority,
nuclear reaction or radiation, radioactive contamination or other causes,
whether of the kind herein enumerated or otherwise, that are not reasonably
within the control of the party claiming the right to delay performance on
account of such occurrence.
 
Section 12.11 Entire Agreement.This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement among
the parties with regard to the subjects hereof and thereof. Neither parole
evidence or other writings outside of this Agreement shall be given any
consideration or significance. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated other than the Company and Investor
signing an amended and restated Agreement.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Reserve Equity Financing
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.
 
   
COMPANY:
   
Bloggerwave, Inc.
   
     
   
By:
   
   
     
   
Name:
   
Title: Chief Executive Officer
   
     
   
INVESTOR:
   
AGS Capital Group, LLC
   
     
   
By:
   
   
     
   
Name: Allen Silberstein
   
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ADVANCE NOTICE
 
Bloggerwave, Inc.  (the “Company”)
 
The undersigned, __________________________hereby certifies, with respect to the
sale of shares of Common Stock of the Company issuable in connection with this
Advance Notice, delivered pursuant to the Reserve Equity Financing Agreement
(the “Agreement”), as follows:
 
        1. The undersigned is the duly elected Officer of the Company, its Chief
Executive, President or Chief Financial Officer.
 
2. There are no fundamental changes to (a) the covenants in Article IV of the
Reserve Equity Financing Agreement and (b) the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.
 
3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
 
4. The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q or, 10-K or, 8-K,
etc.). All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants. None of the Company’s
Public Disclosures contain, as of their respective dates, any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
5. The Advance requested is  _____shares.
 
The undersigned has executed this Certificate this  _____  day of  _____.
 

 
 
       
By:  
   
   
Name:  
             
Title:  
 

 
 Returning This Advance Notice via email to: asilberstein@agscapitalgroup.com


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.4
 
Bloggerwave, Inc.
 
The undersigned hereby agrees that for a period commencing on December 13, 2010
and expiring upon the termination of the Reserve Equity Financing Agreement
dated December 13, 2010 between the Company and the Investor (the “Lock-up
Period”), he, she or it will not, directly or indirectly, without the prior
written consent of the Investor, issue, offer, agree or offer to sell, sell,
grant an option for the purchase or sale of, transfer, pledge, assign,
hypothecate, distribute or otherwise encumber or dispose of any securities of
the Company, including common stock or options, rights, warrants or other
securities underlying, convertible into, exchangeable or exercisable for or
evidencing any right to purchase or subscribe for any common stock (whether or
not beneficially owned by the undersigned), or any beneficial interest therein
(collectively, the “Securities”) except in accordance with the volume
limitations set forth in Rule 144(e) of the General Rules and Regulations under
the Securities Act of 1933, as amended. Notwithstanding the forgoing, nothing
herein shall prevent the undersigned from disposing of Securities (i) if the
recipient of the Securities agrees to be bound by the terms of this Lock-up, or
(ii) in connection with a merger where the Company is not the surviving entity.
 
In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.
 
Dated: ___________________, 2010
 
   
Signature
   
 
   
Name:
 
   
   
   
Address:
 
   
   
   
City, State, Zip Code:
 
   
   
   
   
   
 
   
Print Social Security Number
   
or Taxpayer I.D. Number

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF OPINION
 
1.        The Company is a corporation validly existing and in good standing
under the laws of the State of __________, with corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Company’s latest Form 10-K or 10-Q filed by the Company under the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and the rules
and regulations of the Commission thereunder (the “Public Filings”) and to enter
into and perform its obligations under the Reserve Equity Financing.
 
2.        The Company has the requisite corporate power and authority to enter
into and perform its obligations under the Reserve Equity Financing Agreement
and to issue the Common Shares in accordance with their terms.  The execution
and delivery of the Reserve Equity Financing Agreement by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required.  The Reserve Equity Financing Agreement has been duly executed and
delivered and the Reserve Equity Financing Agreement constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its respective terms, except as my be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.
 
3.        The Common Shares are duly authorized and, upon issuance in accordance
with the terms of the Reserve Equity Financing Agreement, will be duly and
validly issued, fully paid and nonassessable, free of any liens, encumbrances
and preemptive or similar rights contained, to our knowledge, in any agreement
filed by the Company as an exhibit to the Company’s Public Filings.
 
4.        The execution, delivery and performance of the Reserve Equity
Financing Agreement by the Company (other than performance by the Company of its
obligations under the indemnification sections of such agreements, as to which
no opinion need be rendered) will not (i) result in a violation of the Company’s
Articles of Incorporation or By-Laws; (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or, indenture filed by the
Company as an exhibit to the Company’s Public Filings; or (iii) to our
knowledge, result in a violation of any federal or state law, rule or
regulation, order, judgment or decree applicable to the Company.
 
                5.        To our knowledge without independent investigation and
other then as set forth in the Public Filings, there are no legal or
governmental proceedings pending to which the Company is a party or of which any
property or assets of the Company is subject which is required to be disclosed
in any Public Filings.
 
 
 

--------------------------------------------------------------------------------

 